UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MACEL MERRILL HORVATH,                
               Plaintiff-Appellant,
                 v.
LARRY G. MASSANARI, ACTING                       No. 01-1522
COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,
                Defendant-Appellee.
                                      
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                          (CA-99-188-1)

                  Submitted: September 28, 2001

                      Decided: October 15, 2001

  Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Susan Kipp McLaughlin, MCLAUGHLIN & CURRY, Fairmont,
West Virginia, for Appellant. James A. Winn, Regional Chief Coun-
sel, Region III, Patricia M. Smith, Deputy Chief Counsel, Heather
Benderson, Assistant Regional Counsel, Office of the General Coun-
sel, SOCIAL SECURITY ADMINISTRATION, Philadelphia, Penn-
sylvania; Patrick M. Flatley, United States Attorney, Helen Campbell
2                       HORVATH v. MASSANARI
Altmeyer, Assistant United States Attorney, Wheeling, West Virginia,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Macel Merrill Horvath appeals the district court’s order upholding
the Administrative Law Judge’s (ALJ) denial of Supplemental Secur-
ity Income benefits (SSI) under Title XVI of the Social Security Act,
42 U.S.C.A. §§ 1381-1383f (West 1991 & Supp. 2001).* Finding
substantial evidence supports the denial, we affirm.

   Our review of a denial of benefits is limited to whether substantial
evidence supports the Commissioner’s decision and whether the cor-
rect legal standard was applied. See Pass v. Chater, 65 F.3d 1200,
1202 (4th Cir. 1995). The Commissioner’s determination of non-
disability is to be upheld, even if the court disagrees, so long as it is
supported by substantial evidence. Richardson v. Perales, 402 U.S.
389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S.
197, 229 (1938)); Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.
1986).

   A determination of disability is controlled by 20 C.F.R. § 404.1520
(2000), which provides a five-step sequential process under which an
ALJ is to evaluate a claim. These steps include: (1) whether the
claimant is working; (2) whether she has a severe impairment; (3)
whether that impairment meets or equals a listed impairment in 20
C.F.R. Pt. 404, Subpt. P, App. 1 (2000); (4) whether the impairment
prevents the performance of past relevant work; and (5) whether the

  *Horvath applied for SSI in 1996, alleging disability commencing on
September 2, 1995, based on depression and asthma.
                        HORVATH v. MASSANARI                          3
impairment prevents the performance of any work in the national
economy. See 20 C.F.R. § 404.1520; Pass, 65 F.3d at 1203. If the
ALJ finds that the claimant has failed to meet any step of the process,
review does not proceed to the next step. See Hunter v. Sullivan, 993
F.2d 31, 35 (4th Cir. 1992). The burden of proof remains with the
claimant through the fourth step; however, if she successfully reaches
step five, then the burden shifts to the Commissioner to show other
jobs exist in the national economy that she can perform. Id.

   The ALJ found Horvath had not engaged in substantial gainful
activity since the alleged onset date; suffered from asthma, depres-
sion, and personality disorders; did not have an impairment meeting
or equaling the criteria of any of the impairments listed in Appendix
I, Subpart P, Regulations No. 4; was unable to perform her past rele-
vant work; but was able to make an adjustment to perform work exist-
ing in significant numbers in the national economy as identified by
the vocational expert.

   The ALJ correctly shifted the burden to the Commissioner to show
the existence of other jobs in the national economy which Horvath
could have performed during the period in question. See 20 C.F.R.
§ 404.1520(f); Hunter, 993 F.2d at 35. The vocational expert’s testi-
mony provided evidence of significant jobs in the national economy
that Horvath could perform given her limitations, thus finding Hor-
vath was not disabled.

   We find the ALJ did not err in accepting the summary in section
III of the mental residual functional capacity assessment that Horvath
retained the residual functional capacity for routine, entry level work,
and in rejecting the findings in section I that she was moderately lim-
ited in some areas. See Gross v. Heckler, 785 F.2d 1163, 1166 (4th
Cir. 1986).

   Further, we find substantial evidence buttressing the ALJ’s finding
that Horvath was not disabled. See Craig, 76 F.3d at 595. Horvath
reported she was capable of caring for herself, performing housework,
engaging in recreational activities, and visiting family and friends.
Also, she did not undergo treatment or take her medication as recom-
mended in an attempt to improve her condition. Additionally, her tes-
timony as to the extent of her ability to concentrate and complete
4                       HORVATH v. MASSANARI
tasks was inconsistent with other evidence. In addition to the mental
residual functional capacity assessment indicating Horvath retained
the capacity for routine entry level work, Dr. Pearse found Horvath
generally able to maintain everyday functional activities. Dr. Goots
found no restriction of daily living or difficulties in maintaining social
functioning, no evidence of episodes of deterioration in work settings,
rare deficiencies of concentration or pace, and no functional limita-
tions. Furthermore, Dr. Buda in October 1996, noted that she was
doing well with no evidence of psychotic or affective difficulty and
that she did well with medication.

   Accordingly, we affirm the denial of SSI benefits on the reasoning
of the district court. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                             AFFIRMED